Exhibit 10.25

STRONGBRIDGE U.S. INC. 

EXECUTIVE CHAIRMAN AGREEMENT

 

This Executive Chairman Agreement (the “Agreement”) is made and entered into as
of November 1, 2019 (the “Effective Date”), between Strongbridge Biopharma plc
(“Strongbridge”), Strongbridge U.S. Inc., a Delaware corporation (the
“Company”), and John Johnson (the “Executive”).

 

WHEREAS, the Executive currently serves as a non-executive Chairman of the Board
of Directors of Strongbridge (the “Board”);

 

WHEREAS, the Board desires that the Executive become the Executive Chairman of
the Board, and desires that the Company employ the Executive and enter into this
Agreement embodying the terms of such employment, and the Executive desires to
enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Employment.

 

(a) Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and continue through the six-month anniversary of the Effective
Date (the “Initial Term”); provided, however, that the Term shall thereafter be
automatically extended for unlimited additional one-month periods (the
“Additional Term”) unless, at least thirty (30) days prior to the then-scheduled
date of expiration of the Initial Term or fifteen (15) days prior to the
then-scheduled expiration of any Additional Term, as applicable, either (x) the
Board gives notice to the Executive that it is electing not to so extend the
Term; or (y) the Executive gives notice to the Board that he is electing not to
so extend the Term. Notwithstanding the foregoing, the Term may be earlier
terminated in strict accordance with the provisions of Section 3 below, in which
event the Executive’s employment with the Company shall expire in accordance
therewith.  The Executive’s employment with the Company will continue to be “at
will,” meaning that, subject to the provisions of this Agreement, the
Executive’s employment may be terminated by the Board or the Executive at any
time and for any reason subject to the terms of this Agreement.

 

(b) Position and Duties. During the Term, the Executive shall serve as the
Executive Chairman of the Board.  The Executive shall perform his services at
the Company’s headquarters in Trevose, Pennsylvania, except for travel
reasonably required for the performance of his duties.

 

2. Compensation and Related Matters.

 

(a) Base Salary.  The Executive shall be paid a monthly salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$57,200 (the “Base Salary”).

 

(b) Equity.  In connection with the transactions contemplated by this Agreement,
Strongbridge has granted to the Executive an option to purchase 275,000 shares
of common stock of Strongbridge (the “Option Grant”), at an exercise price equal
to the closing price per share of common

1

 




stock of Strongbridge as reported on NASDAQ on the grant date.  Subject to the
Executive’s continuous service in any capacity (including, but not limited to,
service as a member of the Board) to the Company through each applicable vesting
date, the Option Grant will vest and become exercisable over a period of four
(4) years from the grant date,  six and one quarter percent (6.25%) of the
applicable award vesting on each of the first sixteen (16) quarterly
anniversaries of the grant date.  The Option Grant held by the Executive shall
be governed by the terms and conditions of Strongbridge’s applicable equity
incentive plan(s) and the applicable award agreement(s) governing the terms of
such equity awards held by the Executive.

 

(c) Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company.

 

(d) Director Compensation.  The parties agree that during the Term the Executive
will not be entitled to any additional compensation in respect of his service as
a member of the Board and that such compensation shall recommence upon (and for
periods following) the end of the Term in accordance with the applicable
non-employee director compensation program in effect at such time (subject to
the Executive’s continued service on the Board at such time).

 

(e) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans; provided, however,
the Executive shall not be entitled to paid vacation.

 

3. Termination.  During the Term, the Executive’s employment hereunder shall
terminate earlier than as provided in Section 1(a) hereof upon the earliest to
occur of:

 

(a) the date the Company’s new Chief Executive Officer (“CEO”) commences
employment with the Company;

 

(b) the Executive’s death or inability to perform the essential functions of his
position due to disability;

 

(c) the Board’s removal of the Executive for any reason; and

 

(d) the Executive’s voluntary resignation from employment with the Company.

 

The date upon which the Executive terminates employment with the Company,
whether pursuant to this Section 3 or Section 1(a) herein shall be defined as
the “Date of Termination”. Notwithstanding any provision in this Agreement to
the contrary, the Executive will remain a member of the Board following the Date
of Termination unless such termination of employment is due to the Executive’s
death or otherwise determined by the Board or the Executive.

 

4. Compensation Upon Termination.   

 

(a) Accrued Obligations.  Upon the Executive’s termination of employment for any
reason, the Company shall pay or provide to the Executive (or to his authorized
representative or estate, if applicable): (i) any Base Salary earned through the
Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) on or before the time required
by law but in no event more than 30 days after the Executive’s Date of
Termination;  and (ii) any vested benefits

2

 




the Executive may have under any employee benefit plan of the Company through
the Date of Termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans (collectively, the
“Accrued Obligations”).

 

(b) Termination by the Company.  The Executive’s employment with the Company may
be terminated by the Company at any time.  If the Company terminates the
Executive, the Company shall pay or provide to the Executive (or to his
authorized representative or estate) the following benefits:

 

(i)the Accrued Obligations;

 

(ii)if the Executive is terminated on or before the last day of the Initial
Term, a single sum cash amount, payable on the sixtieth (60th) day following the
Date of Termination, of an amount equal to the Executive’s Base Salary which
would have been paid from the Date of Termination through the expiration of the
Initial Term had the Executive not been terminated;

 

(iii)subject to the Executive’s election, for a period of eighteen (18) months,
100% of the Executive’s COBRA payments, paid directly to the Consolidated
Omnibus Reconciliation Act of 1985 (“COBRA”) third-party administrator or
designee on the Executive’s behalf for health and welfare coverage that the
Executive held at the Date of Termination; and

 

(iv)if the Executive is terminated other than pursuant to a delivery of notice
not to renew the Term pursuant to Section 1(a), immediate acceleration of
vesting of all of the Executive’s outstanding equity awards, including, but not
limited to, the Option Grant.

 

The payments and benefits set forth in clauses (ii), (iii) and (iv) of Section
4(b) shall be subject to the execution and non-revocation by the Executive of a
customary release of claims in favor of Strongbridge, the Company and their
affiliates.   

 

(c) Other Terminations.  Except as otherwise set forth in Sections 4(b), upon
any termination of employment, the Executive shall be entitled only to the
Accrued Obligations and shall have no further right to compensation under this
Agreement.

 

(d) Involuntary Termination of Board Service.  Notwithstanding anything herein
to the contrary, if Executive is removed from the Board or the Executive is not
re-appointed to the Board prior to the full vesting of his Option Grant, in each
case, for any reason other than this voluntary resignation, then any unvested
outstanding equity award, including, but not limited to the Option Grant, shall
immediately accelerate and become fully vested. 

 

4. Section 409A.

 

(a) Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein either shall either be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) or shall comply
with the requirements of such provision.

 

(b) Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment under
any arrangement that constitutes a “nonqualified deferral

3

 




of compensation” within the meaning of Section 409A and which do not otherwise
qualify under the exemptions under Treas. Regs. Section 1.409A-1 (including
without limitation, the short-term deferral exemption or the permitted payments
under Treas. Regs. Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or
provided, without interest, on the earlier of (i) the date which is six months
after Executive’s “separation from service” (as such term is defined in Section
409A and the regulations and other published guidance thereunder) for any reason
other than death, and (ii) the date of Executive’s death.

 

(c) After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A and, notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
nonqualified deferred compensation may only be made upon a “separation from
service” as determined under Section 409A and such date shall be the Termination
Date for purposes of this Agreement.  Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section
409A.  In no event may Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement which constitutes a
“nonqualified deferral of compensation” within the meaning of Section 409A and
to the extent an amount is payable within a time period, the time during which
such amount is paid shall be in the discretion of the Company.

 

5. Withholding.  The Company shall withhold all applicable federal, state and
local taxes, social security and workers’ compensation contributions and other
amounts as may be required by law with respect to compensation payable to the
Executive.

 

6. Merger Clause.  Effective as of the date hereof, this Agreement contains the
complete, full, and exclusive understanding of the Executive and the Company as
to its subject matter and shall, on such date, and supersede any prior
employment agreement between the Executive and the Company (and its affiliates).
Any amendments to this Agreement shall be effective and binding on the Executive
and the Company only if any such amendments are in writing and signed by both
parties.

 

7. Assignment.

 

(a) This Agreement is personal to Executive and, without the prior written
consent of the Company, shall not be assigned by Executive otherwise than by
will or the laws of descent and distribution, and any assignment in violation of
this Agreement shall be void.

 

(b) Notwithstanding the foregoing Section 8(a), this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive should die
while any amounts would still be payable to him or her hereunder if he or she
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, should there be no such designee, to Executive’s
estate.

 

(c) The Company may assign this Agreement to any affiliate or subsidiary of the
Company without the consent of Executive and shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company (a
“Successor”) to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would have been required to perform it
if no such succession had taken place.  As used in this Section 8(c), (i) the
term “Company” shall mean the Company as hereinbefore defined and any Successor
and any permitted assignee to which this Agreement is assigned and (ii) the

4

 




term “Board” shall mean the Board as hereinbefore defined and the board of
directors or equivalent governing body of any Successor and any permitted
assignee to which this Agreement is assigned.

 

8. Dispute Resolution. Except for any proceeding brought pursuant to Section 8
above, the parties agree that any dispute arising out of or relating to this
Agreement or the formation, breach, termination or validity thereof, will be
settled by binding arbitration by a panel of three arbitrators in accordance
with the commercial arbitration rules of the American Arbitration Association.
The arbitration proceedings will be located in Philadelphia, Pennsylvania. The
arbitrators are not empowered to award damages in excess of compensatory damages
and each party irrevocably waives any damages in excess of compensatory damages.
Judgment upon any arbitration award may be entered into any court having
jurisdiction thereof and the parties consent to the jurisdiction of any court of
competent jurisdiction located in the Eastern District of Pennsylvania.

 

9. GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE COMMONWEALTH
OF PENNSYLVANIA, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
IN ALL RESPECT SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

10. Amendment; No Waiver.  No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by Executive
and duly authorized officer of the Company.  The failure of a party to insist
upon strict adherence to any term of this Agreement on any occasion shall not be
considered as a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.  No failure or delay by any party in exercising any right or
power hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any other right or power.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by any party, which are not set forth expressly in this Agreement.

 

11. Severability.  If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

12. Survival.  The rights and obligations of the parties under the provisions of
this Agreement that relate to post-termination obligations shall survive and
remain binding and enforceable, notwithstanding the expiration of the term of
this Agreement, the termination of Executive’s employment with the Company for
any reason or any settlement of the financial rights and obligations arising
from Executive’s employment hereunder, to the extent necessary to preserve the
intended benefits of such provisions.

 

13. Notices.  All notices and other communications required or permitted by this
Agreement will be made in writing and all such notices and communications will
be deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return

5

 




receipt requested, postage prepaid, addressed, if to the Company, at its
principal office, and if to Executive, at Executive’s last address on file with
the Company.  Either party may change such address from time to time by notice
to the other.

 

14. Headings and References.  The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement.  When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.

 

15. Counterparts.  This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.

 

[Signature page follows]



6

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

STRONGBRIDGE BIOPHARMA PLC

 

 

 

_______________________________________

By:

Title:

 

STRONGBRIDGE U.S. INC.

 

 

 

_______________________________________

By:

Title:

 

 

EXECUTIVE

 

 

 

/s/ John Johnson ___________________________

John Johnson

 

 



7



 

8

8

